EXHIBIT 10.2


SECOND AMENDED & RESTATED EMPLOYMENT AGREEMENT
(Denny Marie Post)
This SECOND AMENDED & RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
as of this 20th day of August, 2018, by and between RED ROBIN GOURMET BURGERS,
INC., a Delaware corporation (the “Company”), and Denny Marie Post
(“Executive”).
RECITAL
WHEREAS, the Company and Executive are parties to that certain Amended &
Restated Employment Agreement, effective as of August 8, 2016, as amended by the
Amendment to Amended & Restated Employment Agreement, effective as of July 25,
2017 (the “Original Employment Agreement”); and
WHEREAS, The Company sponsors and maintains The Red Robin Gourmet Burgers, Inc.
Change In Control Severance Plan (the “Plan”); and
WHEREAS, the Executive desires to participate in the Plan and understands that
the Executive must agree to the terms of this Agreement in order to become a
participant in the Plan; and
WHEREAS, the Company and Executive mutually desire to amend and restate the
Original Employment Agreement in accordance with the terms and conditions
hereof.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:
AGREEMENT
1.Employment Period. The Company, through its wholly-owned subsidiary, Red Robin
International, Inc., a Nevada corporation (“RRI”), hereby employs Executive, and
Executive hereby accepts such employment, upon the terms and conditions
hereinafter set forth. The term of Executive’s employment hereunder shall be
deemed to have commenced on August 8, 2016 (the “Effective Date”), and shall
continue indefinitely, subject to termination as provided herein (such term
being referred to herein as the “Employment Period”). Executive and the Company
acknowledge that, except as may otherwise be provided by this Agreement or under
any other written agreement between Executive and the Company, the employment of
Executive by the Company and RRI is “at will” and Executive’s employment may be
terminated by either Executive or the Company at any time for any reason, or no
reason. RRI shall be the “employer” for tax, legal reporting, payroll processing
and similar purposes.
2.    Position and Duties.
(a)    During the Employment Period, Executive shall be employed as and hold the
titles of President and Chief Executive Officer of the Company, with such
duties, authorities and responsibilities that are customary for public company
chief executive officer positions. Executive


1



--------------------------------------------------------------------------------




will be the principal executive officer of the Company, and shall report to the
Company’s Board of Directors, which will include interfacing with the Chair of
the Company’s Board of Directors, and certain committees of the Board of
Directors and their respective chairpersons from time to time (collectively, the
“Board”). The Board may assign Executive such other duties, authorities and
responsibilities that are not substantially inconsistent with her positions as
Chief Executive Officer of the Company. Executive shall also become a member of
the Board as of the Effective Date. Thereafter, during the Employment Period,
the Board shall nominate Executive for re-election as a member of the Board at
the expiration of the then current term, provided that the foregoing shall not
be required to the extent prohibited by legal or regulatory requirements, or the
current provisions of Section 6E of the Company’s Certificate of Incorporation
as in effect at any time or from time to time. During the Employment Period,
Executive shall report only to the Board and all employees of the Company, RRI
and the Company’s subsidiaries shall report to Executive or her designee. For
the avoidance of doubt, the company may appoint another individual to serve as
President of the Company and upon such appointment Executive shall
(automatically and without further action) no longer serve as President of the
Company and Executive acknowledges and agrees that she shall not have Good
Reason with respect thereto.
(b)    During the Employment Period, Executive shall devote substantially all of
her skill, knowledge and working time to the business and affairs of the Company
and its subsidiaries; provided that in no event shall this sentence prohibit
Executive from (i) performing personal, charitable, civic, educational,
professional, community or industry activities (ii) serving on the boards of
directors of non-profit organizations and, with the prior written approval of
the Board, other for profit companies, and (iii) managing Executive’s passive
personal investments, so long as such activities do not materially and adversely
interfere with Executive’s duties for the Company or otherwise violate the terms
and conditions of this Agreement or the Company’s policies in effect from time
to time applicable to executive officers of the Company. Executive shall perform
her services at the Company’s headquarters, presently located in Greenwood
Village, Colorado, subject to reasonably required travel in connection with the
performance of her services hereunder or as reasonably requested by the Board.
Executive shall use her best efforts to carry out her responsibilities under
this Agreement faithfully and efficiently.
(c)    In her position as Chief Executive Officer of the Company, Executive
shall, subject to the oversight of the Board and the “Authorization Limits”
established from time to time by the Board, have full authority and
responsibility to manage the operation of the Company’s restaurants and
franchise system, including the hiring and discharge of employees of the Company
and its subsidiaries, closing, selling, developing and opening restaurants as
contemplated by the annual budget approved by the Board (the “Annual Plan”),
establishing and administering the Company’s marketing plan, making improvements
in and refurbishing the Company’s restaurants consistent with the capital
expenditure budget in the Annual Plan, administering and managing the day-to-day
operation of the restaurants, granting new franchises and administering and
managing the franchise operations consistent with the Annual Plan.
3.    Compensation.


2



--------------------------------------------------------------------------------




(a)    Base Salary. During the Employment Period, Executive shall receive from
the Company an annual base salary (“Annual Base Salary”) at the rate of
$700,000.00, with such salary to be adjusted at such times, if any, and in such
amounts as determined by the Board and approved by the Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”), provided,
however, that Executive’s Annual Base Salary shall not be decreased without
Executive’s prior written consent unless the annual salaries of all other
Executive Officers are proportionately decreased, but in no event shall the
Annual Base Salary be decreased by more than ten percent (10%) of Executive’s
Annual Base Salary then in effect. Executive’s Annual Base Salary shall be
subject to annual review by the Board during the Employment Term. The Company
shall pay the Annual Base Salary to Executive in accordance with the Company’s
and RRI’s normal payroll policy.
(b)    Annual Incentive Compensation. In addition to the Annual Base Salary,
Executive is eligible to receive an annual cash bonus each fiscal year during
the Employment Period as determined in accordance with the Company’s annual
incentive plan and as approved by the Compensation Committee (the “Annual
Bonus”). For fiscal year 2016, Executive’s target bonus shall be one hundred and
twenty percent (120%) of Executive’s annual base salary (with such target
applicable for the full fiscal year regardless of the Effective Date of this
Agreement). Thus, for the avoidance of doubt, for the period commencing December
28, 2015 until the Effective Date, the Executive’s target bonus shall be one
hundred and twenty percent (120%) of Executive’s annual base salary prior to the
Effective Date prorated by the number of days from December 28, 2015 until the
Effective Date, and, for the period commencing on the Effective Date through
December 25, 2016, the Executive’s target bonus shall be one hundred and twenty
percent (120%) of Executive’s Annual Base Salary on and following the Effective
Date prorated by the number of days from the Effective Date through December 25,
2016. Through the 2017 fiscal year, the Annual Bonus shall be targeted at one
hundred and twenty percent (120%) of Executive’s Annual Base Salary. Such target
will be subject to adjustment by the Compensation Committee in fiscal year 2018
and later. The actual amount of any Annual Bonus shall depend on the level of
achievement of the applicable performance criteria established with respect to
the Annual Bonus by the Board and the Compensation Committee in their sole
discretion.
(c)    Long-Term Incentive Awards.
(i)    Sign-On Equity Awards. Executive will receive equity awards pursuant to
the Company’s Second Amended and Restated 2007 Performance Incentive Plan (the
“2007 Plan”) or the Company’s new equity incentive award plan (subject to
approval of such plan at the shareholder meeting in fiscal year 2017), as
applicable, as follows (the “Sign-On Equity Awards”): (x) on October 3, 2016, a
non-qualified stock option having a Black-Scholes grant date fair value of
$160,400, of which twenty-five percent (25%) shall vest on each of the first,
second, third and fourth anniversaries of the date of grant, subject to
continued employment through each such vesting date; (y) on October 3, 2016,
time-vested restricted stock units having a grant date fair value of $80,200, of
which twenty-five percent (25%) shall vest on each of the first, second, third
and fourth anniversaries of the date of grant, subject to continued employment
through each such vesting date; and (z) during the first quarter of fiscal 2017,
performance share units with a grant date fair value (at target) of $1,050,000
(such PSU grant shall be subject to approval of the Company’s new equity
incentive award plan at


3



--------------------------------------------------------------------------------




the shareholder meeting in fiscal year 2017). The PSU award will cliff-vest at
the end of a three-year performance cycle, generally subject to Executive’s
continued employment through the applicable vesting date, with the number of
PSUs earned and issued to be determined based on achievement of three-year
cumulative EBITDA and three-year average ROIC threshold, target or maximum
performance objectives (with linear interpolation for performance achieved
between these objectives). Specific EBITDA and ROIC targets will be approved by
the Compensation Committee in the first quarter of fiscal year 2017, with the
threshold, target, and maximum number of shares eligible for issuance under the
PSU award to be consistent with past practice. The Sign-On Equity Awards shall
be subject to the terms and conditions set forth in the Company’s standard award
agreement for the applicable type of award and shall be subject to the terms of
the 2007 or the new equity incentive award plan, as applicable.
(ii)    Generally. Beginning in fiscal year 2017, Executive shall have the
opportunity to participate in the Company’s long term incentive plan (“LTIP”),
which will have a target value equal to two hundred and fifty percent (250%) of
Base Salary. It is expected that the annual LTIP grant will be comprised of the
following types of awards: (i) service-based vesting stock options (40%), (ii)
service-based vesting RSUs (twenty percent (20%)), and (iii) PSUs (forty percent
(40%)). Notwithstanding anything to the contrary herein, for fiscal year 2017,
the PSU award shall represent sixty percent (60%) of the target value of the
fiscal year 2017 LTIP award (target value of $1,050,000) as contemplated in
Section 3(c)(i)(z) of this Agreement which represents the award of PSUs for
fiscal year 2017 and an additional amount of PSUs for the fiscal year 2016 stub
period. During the Employment Period, Executive shall be entitled to participate
in such annual long term incentive awards as may be approved by the Board or the
Compensation Committee from time to time in accordance with the Company’s
compensation plans.
(iii)    For the avoidance of doubt, Executive’s cash-based long-term incentive
awards granted and outstanding as of the Effective Date will remain outstanding
and will be paid in accordance with their existing terms.
(d)    Other Benefits.
(i)    Welfare and Benefit Plans. During the Employment Period: (A) Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company and RRI to the same extent as
other senior executive employees, including, among other things, participation
in the Company’s Non-Qualified Deferred Compensation Plan; and (B) Executive
and/or Executive’s family, as the case may be, shall be eligible to participate
in, and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company and RRI (including, to the extent
provided, without limitation, medical, prescription, dental, disability, salary
continuance, employee life insurance, group life insurance, accidental death and
travel accident insurance plans and programs) to the same extent as other senior
executive employees.
(ii)    Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable travel and other expenses
incurred by Executive in carrying out Executive’s duties under this Agreement,
provided that Executive complies with the policies,


4



--------------------------------------------------------------------------------




practices and procedures of the Company and RRI for submission of expense
reports, receipts or similar documentation of the incurrence and purpose of such
expenses.
(iii)    Paid Time Off. Executive shall be entitled to holidays and four (4)
weeks of paid time off per calendar year in accordance with the Company’s
holiday and paid time off policies applicable to executive officers as in effect
from time to time.
(iv)    Car Allowance. During the Employment Period, Executive shall be paid a
monthly car allowance in the gross amount of $1,250.00.
(v)    Payment of Legal and Financial Advisory Services Fees. Commencing as of
the Effective Date through the one (1) year anniversary of the Effective Date,
the Company shall pay or Executive shall be reimbursed for her reasonable legal
and financial advisory services fees incurred during such period up to a maximum
of $30,000.
(e)    Reservation of Rights. The Company reserves the right to modify, suspend
or discontinue any and all of the employee benefit plans, practices, policies
and programs referenced in subsections 3(d)(i), (ii) and (iii) above at any time
without recourse by Executive so long as such action is taken with respect to
senior executives generally and does not single out Executive.
4.    Termination.
(a)    Death or Disability. Executive’s employment and all associated rights and
benefits shall terminate automatically upon Executive’s death. If the Company
determines in good faith that the Disability of Executive has occurred, it may
give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive, provided that, within the thirty (30) days after such receipt,
Executive shall not have returned to full-time performance of her duties.
(b)    Cause. The Company may terminate Executive’s employment at any time for
Cause.
(c)    By the Company without Cause. The Company may terminate Executive’s
employment at any time without Cause.
(d)    By Executive for Good Reason. Executive may terminate her employment at
any time for Good Reason subject to the notice and cure provisions set forth in
the definition thereof.
(e)    Reserved.
(f)    Obligations of the Company Upon Termination.
(i)    Death or Disability. If Executive’s employment is terminated by reason of
Executive’s Death or Disability, this Agreement shall terminate without further
obligations to Executive or her legal representatives under this Agreement,
other than for (A) payment of the sum of (1) Executive’s Annual Base Salary
through the date of termination to the extent not theretofore


5



--------------------------------------------------------------------------------




paid and (2) reimbursement for any unreimbursed business expenses incurred
through the date of termination which shall be paid in a lump sum in cash within
thirty (30) days of the effective date of termination or such earlier date as
may be required by law; (B) any payments, benefits or fringe benefits to which
Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement, which shall be paid at such times and in such forms as provided
for by such plan, program or grant or such earlier date as may be required by
law; (C) any Annual Bonus earned but unpaid with respect to the fiscal year
ending on or preceding the date of termination, which shall be paid in a lump
sum in cash when such Annual Bonus payment is regularly paid to similarly
situated executives (the payments and benefits described in clauses (A), (B),
and (C) shall be hereinafter referred to as the “Accrued Obligations”); and (D)
payment of a pro rata share (determined on the basis of the number of days on
which Executive was employed by the Company during the fiscal year in which the
date of termination occurred) of the Annual Bonus that would otherwise have been
earned based on actual performance and been payable pursuant to Section 3(b)
hereof had Executive continued to be employed by the Company for the entirety of
the fiscal year in which the date of termination occurred, which shall be paid
in a lump sum in cash when such Annual Bonus payment is regularly paid to
similarly situated executives.
(ii)    Cause or Resignation other than with Good Reason. If Executive’s
employment is terminated by the Company for Cause or Executive resigns from her
position as Chief Executive Officer of the Company without Good Reason, this
Agreement shall terminate without further obligations to Executive other than
payment of the Accrued Obligations as described in Section 4(f)(i). If it is
subsequently determined that the Company did not have Cause for termination
hereof or that Executive had Good Reason for termination, then the decision to
terminate shall be deemed to have been made under Section 4(c) or (d), as
applicable, and the amounts payable under Section 4(f)(iii) shall be the only
amounts Executive may receive on account of her termination.
(iii)    By the Company without Cause or by Executive for Good Reason. If the
Company terminates Executive’s employment without Cause or Executive terminates
her employment for Good Reason, this Agreement shall terminate without further
obligations to Executive other than:
(A) payment of the Accrued Obligations and a pro rata share of the Annual Bonus
for the fiscal year in which the date of termination occurred, each, as
described in Section 4(f)(i); and
(B) payment of the equivalent of twenty-four (24) months of Executive’s Annual
Base Salary as in effect immediately prior to the date of termination which
shall be paid in substantially equal installments for the twenty-four (24) month
period following the date of termination, subject to standard withholdings and
other authorized deductions; and
(C) upon Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, the Company
shall pay to Executive in a lump sum in cash within thirty (30) days after such
election an amount equal to the product of (x) the portion of premiums of
Executive’s group health insurance, including coverage for Executive’s eligible
dependents, that the Company paid immediately prior to her date of termination
and (y) eighteen (18);


6



--------------------------------------------------------------------------------




provided, however, that as a condition precedent to receiving the payments and
benefits provided for in this Section 4(f)(iii) (other than payment of the
Accrued Obligations), Executive shall first execute and deliver to the Company
and RRI a general release agreement in a form that is satisfactory to the
Company and RRI, and all rights of Executive thereunder or under applicable law
to rescind or revoke the release shall have expired no later than the date
specified in such release, which shall either be twenty-eight (28) days or
fifty-two (52) days, dependent upon the circumstances, after the date of
termination (the “Release Condition”). For the avoidance of doubt, the payments
contemplated by Section 4(f)(iii)(B) shall be paid, subject to satisfaction of
the Release Condition, in substantially equal installments on regularly
scheduled payroll dates beginning on the first payroll date that is sixty (60)
days after Executive experiences a “separation from service” within the meaning
of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended
(the “Code”); provided, that such first payment shall be a lump sum payment
equal to the amount of all payments due from the date of such termination
through the date of such first payment. If Executive fails to satisfy the
Release Condition, all payments and benefits set forth in this Section 4(f)(iii)
(other than the payment of the Accrued Obligations) shall be forfeited;
provided, further, notwithstanding any other provision contained in this
Agreement, if Executive receives severance payments and benefits under the Red
Robin Gourmet Burgers, Inc. Executive Change in Control Severance Plan (as such
plan may be modified, amended and/or restated from time to time), Executive
shall have no right to receive the payments and benefits under this Section
4(f)(iii).
(iv)    Reserved.
(v)    Exclusive Remedy. Executive agrees that the payments contemplated by this
Section 4(f) shall constitute the exclusive and sole remedy for any termination
of her employment, and Executive covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment;
provided, however, that nothing contained in this Section 4(f)(v) shall prevent
Executive from otherwise challenging in a subsequent arbitration proceeding a
determination by the Company that it was entitled to terminate Executive’s
employment hereunder for Cause.
(vi)    Termination of Payments. Anything in this Agreement to the contrary
notwithstanding, the Company shall have the right to terminate all payments and
benefits owing to Executive pursuant to this Section 4(f) upon the Company’s
discovery of any breach or threatened breach by Executive of her obligations
under the general release or Sections 5, 6, 7 and 8 of this Agreement.
(vii)    Resignation as Officer or Director Upon Termination. Upon termination
of Executive’s employment with the Company for any reason whatsoever, Executive
shall thereupon be deemed to have immediately resigned from any positions with
the Company and all of its subsidiaries and affiliates, whether as an officer,
director, employee, fiduciary or otherwise. In such event, Executive shall, at
the request of the Company, execute any documents reasonably required to
evidence such resignations.
(g)    Survival of Certain Obligations Following Termination. Notwithstanding
any other provision contained in this Agreement, the provisions in Sections 5
through 11 and 14 through


7



--------------------------------------------------------------------------------




20 of this Agreement shall survive any termination of Executive’s employment
hereunder (but shall be subject to Executive’s right to receive the payments and
benefits provided under this Section 4).
5.    Confidential Information. Except in the good-faith performance of her
duties hereunder, Executive shall not disclose to any person or entity or use,
any information not in the public domain, in any form, acquired by Executive
while she was employed or associated with the Company or RRI or, if acquired
following the termination of such association, such information which, to
Executive’s knowledge, has been acquired, directly or indirectly, from any
person or entity owing a duty of confidentiality to the Company or RRI, relating
to the Company or its business. Executive agrees and acknowledges that all of
such information, in any form, and copies and extracts thereof are and shall
remain the sole and exclusive property of the Company, and Executive shall on
request return to the Company the originals and all copies of any such
information provided to or acquired by Executive in connection with her
association with the Company or RRI, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by Executive during the course of such association.
6.    Covenant Not to Compete. Executive agrees that, for the period commencing
on the Effective Date and ending twenty-four (24) months after the date of
termination of Executive’s employment with the Company (the “Restrictive
Period”), Executive shall not directly or indirectly, either for herself or for,
with or through any other Person, own, manage, operate, control, be employed by,
participate in, loan money to or be connected in any manner with, or permit her
name to be used by, either (i) any business that, in the reasonable judgment of
the Board, competes with the Company and its subsidiaries in the burger focused
restaurant business in (x) the United States, (y) the Canadian provinces of
Alberta and British Columbia, or (z) any other country, province or territory in
which the Company conducts business as of the date Executive’s employment
terminates, or (ii) the following casual dining and brew-centric restaurant
concepts (and their successors): Chili’s, Applebee’s, Ruby Tuesday, TGIFridays,
Texas Roadhouse, BJ’s, Yardhouse, Millers Ale House and Brickhouse (“Competitive
Activity”). In making its judgment as to whether any business is engaged in a
burger focused Competitive Activity, the Board shall act in good faith, and
shall first provide Executive with a reasonable opportunity to present such
information as Executive may desire for the Board’s consideration. For purposes
of this Agreement, the term “participate” includes any direct or indirect
interest, whether as an officer, director, employee, partner, sole proprietor,
trustee, beneficiary, agent, representative, independent contractor, consultant,
advisor, provider of personal services, creditor, owner (other than by ownership
of less than five percent (5%) of the stock of a publicly-held corporation whose
stock is traded on a national securities exchange (a “Public Company”)).
7.    No Interference. During the Restrictive Period, Executive shall not,
without the prior written approval of the Company, directly or indirectly
through any other Person (a) induce or attempt to induce any employee of the
Company or RRI at the level of Assistant Store Manager or higher in restaurant
operations or the level of Director or higher at the Company’s home office to
leave the employ of the Company or RRI, or in any way interfere with the
relationship between the Company or RRI and any employee thereof, (b) hire any
Person who was an employee of the Company or RRI at the level of Assistant Store
Manager or higher in restaurant operations or the level of Director or higher at
the Company’s home office within twelve months after such Person’s


8



--------------------------------------------------------------------------------




employment with the Company or RRI was terminated for any reason or (c) induce
or attempt to induce any supplier or other business relation of the Company or
RRI to cease doing business with the Company or RRI, or in any way interfere
with the relationship between any such supplier or business relation and the
Company or RRI.
8.    Return of Documents. In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to the Company all of (a) the
property of the Company or any of its subsidiaries, and (b) non-personal
documents and data of any nature and in whatever medium of the Company or any of
its subsidiaries, and she shall not take with her any such property, documents
or data or any reproduction thereof, or any documents containing or pertaining
to any Confidential Information.
9.    Reasonableness of Restrictions. Executive agrees that the covenants set
forth in Sections 5, 6, 7 and 8 are reasonable with respect to their duration,
geographical area and scope. In the event that any of the provisions of Sections
5, 6, 7 and 8 relating to the geographic or temporal scope of the covenants
contained therein or the nature of the business or activities restricted thereby
shall be declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems enforceable, such provision shall be deemed to
be replaced herein by the maximum restriction deemed enforceable by such court.
10.    Injunctive Relief. The parties hereto agree that the Company would suffer
irreparable harm from a breach by Executive of any of the covenants or
agreements contained herein, for which there is no adequate remedy at law.
Therefore, in the event of the actual or threatened breach by Executive of any
of the provisions of this Agreement, the Company, or its respective successors
or assigns, may, in addition and supplementary to other rights and remedies
existing in their favor, apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive or other relief (without the
necessity of posting bond or security) in order to enforce compliance with, or
prevent any violation of, the provisions hereof; and that, in the event of such
a breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining
Executive from engaging in activities prohibited hereby or such other relief as
may be required to specifically enforce any of the covenants contained herein.
11.    Extension of Restricted Periods. In addition to the remedies the Company
may seek and obtain pursuant to this Agreement, the restricted periods set forth
herein shall be extended by any and all periods during which Executive shall be
found by a court to have been in violation of the covenants contained herein.
12.    Stock Ownership Requirement. While employed by the Company, Executive
shall be expected to maintain ownership of common stock or stock equivalents in
such amounts and on such terms and conditions as are set forth in the Company’s
Executive Stock Ownership Guidelines established by the Compensation Committee
and in effect from time to time (the “Ownership Guidelines”). Executive is
expected to meet the ownership requirements set forth in the Ownership
Guidelines within the time period stated in the Ownership Guidelines. In the
event Executive is unable to meet her ownership requirements within the defined
time period, Executive shall retain all net after tax profit shares following
option exercise and/or the vesting of restricted stock units


9



--------------------------------------------------------------------------------




until Executive has satisfied the requirements set forth in this Section 12. No
additional liability shall apply to Executive if Executive fails to satisfy the
stock ownership requirements set forth in this Section 12.
13.    Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:
“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:
(i)    Executive’s continual or deliberate neglect in the performance of her
material duties;
(ii)    Executive’s failure to devote substantially all of her working time to
the business of the Company and its subsidiaries (other than as expressly
permitted in this Agreement);
(iii)    Executive’s failure to follow the lawful directives of the Board in any
material respect;
(iv)    Executive’s engaging in misconduct in connection with the performance of
any of her duties, including, without limitation, falsifying or attempting to
falsify documents, books or records of the Company or its subsidiaries,
misappropriating or attempting to misappropriate funds or other property, or
securing or attempting to secure any personal profit in connection with any
transaction entered into on behalf of the Company or its subsidiaries;
(v)    the violation by Executive, in any material respect, of any policy or of
any code or standard of behavior or conduct generally applicable to employees of
the Company or its subsidiaries;
(vi)    Executive’s breach of the material provisions of this Agreement or any
other non-competition, non-interference, non-disclosure, confidentiality or
other similar agreement executed by Executive with the Company or any of its
subsidiaries or other act of disloyalty to the Company or any of its
subsidiaries (including, without limitation, aiding a competitor or unauthorized
disclosure of confidential information); or
(vii)    Executive’s engaging in conduct which is reasonably likely to result in
material injury to the reputation of the Company or any of its subsidiaries,
including, without limitation, commission of a felony, fraud, embezzlement or
other crime involving moral turpitude;
provided, that a termination for Cause by the Company of any of the events
described in clauses (i), (ii), (iv) and (v) above shall only be effective on
ten (10) days advance written notification, providing Executive the opportunity
to cure, if reasonably capable of cure within said ten (10)-day period;
provided, however, that no such notification is required if the Cause event is
not reasonably capable of cure or the Board determines that its fiduciary
obligation requires it to effect a termination of Executive for Cause
immediately. Notwithstanding the preceding sentence, the Board may suspend
Executive while it conducts a good faith inquiry of whether grounds for Cause
exist.


10



--------------------------------------------------------------------------------




“Disability” means a physical or mental impairment which substantially limits a
major life activity of Executive and which renders Executive unable to perform
the essential functions of her position, even with reasonable accommodation
which does not impose an undue hardship on the Company. The Company reserves the
right, in good faith, to make the determination of disability under this
Agreement based upon information supplied by Executive and/or her medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.
“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (i) a reduction in Executive’s compensation other than as permitted
pursuant to Section 3 hereof; (ii) a relocation of the Company’s headquarters to
a location more than twenty (20) miles from the location of the Company’s
headquarters prior to such relocation; (iii) any willful breach by the Company
of any material provision of this Agreement; or (iv) a significant reduction in
the then-effective responsibilities of the Chief Executive Officer of the
Company; provided that Executive gives written notice to the Company of the
existence of such a condition within ninety (90) days of the initial existence
of the condition, the Company has at least thirty (30) days from the date when
such notice is provided to cure the condition without being required to make
payments due to termination by the Company for Good Reason (the “Cure Period”),
and the Executive actually terminates her employment for Good Reason within
thirty (30) days after the expiration of the Cure Period. For the avoidance of
doubt, in the event the Board appoints someone to succeed Executive as President
of the Company, Executive acknowledges and agrees that any such appointment
shall not constitute “Good Reason” so long as Executive remains the Chief
Executive Officer of the Company.
“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended).
14.    Arbitration. Except as otherwise provided herein, any controversy arising
out of or relating to this Agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, or any other controversy arising out of Executive’s
employment, including, but not limited to, any state or federal statutory or
common law claims, shall be submitted to arbitration in Denver, Colorado, before
a sole arbitrator (the “Arbitrator”) selected from Judicial Arbiter Group, Inc.,
Denver, Colorado, or its successor (“JAG”), or if JAG is no longer able to
supply the arbitrator, such arbitrator shall be selected from the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), or other mutually agreed upon
arbitration provider, as the exclusive forum for the resolution of such dispute.
Provisional injunctive relief may, but need not, be sought by either party to
this Agreement in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the Arbitrator. Final resolution of
any dispute through arbitration may include any remedy or relief which the
Arbitrator deems just and equitable, including any and all remedies provided by
applicable state or federal statutes. At the conclusion of the arbitration, the
Arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the Arbitrator’s award or decision is based. Any
award or relief granted by the Arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties


11



--------------------------------------------------------------------------------




against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Executive’s employment, and under no
circumstances shall class claims be processed or participated in by Executive.
The parties agree that Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the Arbitrator’s fee. Executive
and the Company further agree that in any proceeding to enforce the terms of
this Agreement, the prevailing party shall be entitled to its or her reasonable
attorneys’ fees and costs incurred by it or her in connection with resolution of
the dispute in addition to any other relief granted.
15.    Governing Law. This Agreement and the legal relations hereby created
between the parties hereto shall be governed by and construed under and in
accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof. Executive shall submit to the venue and
personal jurisdiction of the Colorado state and federal courts concerning any
dispute for which judicial redress is permitted pursuant to this Agreement;
however the Company is not limited in seeking relief in those courts.
16.    Taxes.
(a)    Except to the extent specifically provided in Section 17, Executive shall
be solely liable for Executive’s tax consequences of compensation and benefits
payable under this Agreement, including any consequences of the application of
Section 409A of the Code.
(b)    In order to comply with all applicable federal or state income tax laws
or regulations, the Company may withhold from any payments made under this
Agreement all applicable federal, state, city or other applicable taxes.
17.    Section 409A Savings Clause.
(a)    It is the intention of the parties that compensation or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and this Agreement shall be interpreted accordingly.
To the extent such potential payments or benefits could become subject to
additional tax under such Section, the parties shall cooperate to amend this
Agreement with the goal of giving Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.
(b)    Each payment or benefit made pursuant to Section 4(f) of this Agreement
shall be deemed to be a separate payment for purposes of Section 409A of the
Code. In addition, payments or benefits pursuant to Section 4(f) shall be exempt
from the requirements of Section 409A of the Code to the maximum extent possible
as “short-term deferrals” pursuant to Treasury Regulation Section
1.409A-1(b)(4), as involuntary separation pay pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii), and/or under any other exemption that may be
applicable, and this Agreement shall be construed accordingly.
(c)    For purposes of this Agreement, phrases such as “termination of
employment” shall be deemed to mean “separation from service,” as defined in
Section 409A of the Code and the Treasury Regulations thereunder.


12



--------------------------------------------------------------------------------




(d)    If Executive is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than six (6)
months after Executive’s “separation from service” that, absent the application
of this Section 17(d), would be subject to additional tax imposed pursuant to
Section 409A of the Code as a result of such status as a specified employee,
then such payment shall instead be payable on the date that is the earliest of
(i) six (6) months after Executive’s “separation from service,” or (ii)
Executive’s death.
18.    Entire Agreement. This Agreement constitutes and contains the entire
agreement and final understanding concerning Executive’s employment with the
Company and the other subject matters addressed herein between the parties. It
is intended by the parties as a complete and exclusive statement of the terms of
their agreement. It supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof. Any representation, promise or agreement not specifically
included in this Agreement shall not be binding upon or enforceable against
either party. This is a fully integrated agreement.
19.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Board (or a person expressly
authorized thereby) and Executive, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.
20.    Clawback. Executive acknowledges that any incentive compensation
contemplated under this Agreement shall be subject to the Company’s clawback
policies, including, without limitation, any policy adopted to the extent
required by applicable law or written Company policy adopted to implement the
requirements of such law (including, without limitation, Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act.
21.    Miscellaneous.
(a)    Binding Effect. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign her rights
or delegate her obligations hereunder without the prior written consent of the
Company.
(b)    Notices. All notices required to be given hereunder shall be in writing
and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile during
normal business hours or (iii) mailed by registered or certified mail (return
receipt requested and postage prepaid) to the following listed persons at the
addresses and facsimile numbers specified below, or to such other persons,
addresses or facsimile numbers as a party entitled to notice shall give, in the
manner hereinabove described, to the others entitled to notice:
If to the Company, to:
Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111



13



--------------------------------------------------------------------------------




Attention: Chair of the Board of Directors and Chief Legal Officer
Facsimile No.: 303-846-6048
with a copy to:
Bryan Cave Leighton Paisner LLP
One Metropolitan Square
211 N. Broadway, Suite 3600
St. Louis, MO 63012
Attention: Robert J. Endicott
Facsimile No.: 314-259-2447
If to Executive, to:
To Executive’s last known address as reflected in the Company’s records, or to
such other address as Executive shall designate by written notice to the
Company.
with a copy to:
Dennis D. Murrell, Esq.
Middleton Reutlinger, PSC
401 South Fourth Street, Suite 2600
Louisville, KY 40202
Facsimile No.: 502-588-1918
If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received.
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.
(c)    Headings. The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof.
(d)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
(e)    Construction. Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
(f)    Savings Clause. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. Subject to the foregoing, upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as


14



--------------------------------------------------------------------------------




closely as possible in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent reasonably
practicable.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




15



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
RED ROBIN GOURMET BURGERS, INC.
By: /s/ Michael L. Kaplan_____________
Name: Michael L. Kaplan
Title: Senior Vice President and Chief Legal Officer


EXECUTIVE:
/s/ Denny Marie Post________________
Denny Marie Post





[Signature Page to Second Amended and Restated Employment Agreement (Post)]